Citation Nr: 1124675	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  06-20 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated 30 percent disabling, for the purposes of accrued benefits.

2.  Entitlement to an effective date prior to January 27, 2007 for an award of a total disability rating based on individual unemployability (TDIU), for the purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Wade R. Bosely, Attorney at Law




WITNESSES AT HEARING ON APPEAL

The Veteran and the appellant


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1965 to August 1967.  Service in Vietnam and receipt of the Purple Heart are demonstrated by the evidence of record.  The Veteran died in April 2010.  The appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of October 2004 and November 2007 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in Indianapolis, Indiana.  

Procedural history

In August 2001, the RO awarded the Veteran service connection for PTSD.  The RO assigned a 10 percent initial rating, effective March 2001.  In March 2004, the Veteran filed a claim for an increased rating in excess of 10 percent for PTSD.  In the above-referenced October 2004 rating decision, the RO increased the Veteran's PTSD disability rating from 10 to 30 percent, effective March 2004.  The Veteran disagreed with the amount of this increase, and perfected an appeal as to that issue.

Subsequently, in a November 2007 rating decision, the RO awarded the Veteran TDIU benefits.  An effective date of January 27, 2007 was assigned.  The Veteran disagreed with this assigned effective date in January 2008.  Notably, the Veteran's appeal was certified to the Board before the RO issued a statement of the case (SOC) as to this issue.  

In March 2008, the Veteran and his appellant testified at a personal hearing, conducted via videoconferencing equipment, which was chaired by the undersigned Acting Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the Veteran's VA claims folder.

In a July 2008 decision, the Board denied the Veteran's PTSD increased rating claim, and remanded the Veteran's TDIU effective date claim so that the agency of original jurisdiction (AOJ) could issue a SOC on the matter.  The RO issued this SOC in August 2008, and the Veteran perfected an appeal shortly thereafter.  In the meantime, the Veteran also appealed the Board's decision to deny an increased rating greater than 30 percent for his service-connected PTSD to the Court of Appeals for Veteran's Claims (the Court).

Unfortunately, the Veteran died in April 2010 during the pendency of both appeals.  The Veteran's spouse [now the appellant] subsequently filed a request for substitution in May 2010, clearly within one year of the Veteran's death as is required under 38 U.S.C.A. § 5121A.

In a July 2010 Memorandum Decision, the Court noted that it that had granted the appellant's motion to substitute herself on the Veteran's behalf.  The Court then vacated the Board's July 2010 decision as it pertained to the Veteran's PTSD increased rating claim, and remanded the issue back to the Board for further appellate review.  

In sum, as the record stands, there are two perfected issues currently on appeal before the Board-namely, entitlement to an increased disability rating greater than 30 percent for PTSD [returned from the Court following a vacatur of the Board's July 2008 decision], and entitlement to an effective date earlier than January 27, 2007 for the award of TDIU [returned from the AOJ following perfection of the appeal by the Veteran before his death].  Due to the death of the Veteran, both claims are for accrued benefits purposes only.  As will be discussed in more detail below, the Board is remanding both claims to the Indianapolis RO for further development.

Referred issue

In May 2010, the appellant submitted an application for Dependency and Indemnity Compensation (DIC).  In that application, the appellant specified that she is claiming DIC for the death of her husband as he died of cirrhosis of the liver secondary to alcoholism.  She stated, "[t]he alcoholism was his attempt[] to self medicate his service connected PTSD symptoms and [alcoholism] was secondary to his service connected condition."  See the appellant's May 11, 2010 Application for DIC, page 8.  It does not appear that the RO has taken any action with respect to this cause of death claim.  Accordingly, the issue is referred to the RO for adjudication in the first instance.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does not have jurisdiction of issues not yet adjudicated by the RO].

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the issues currently on appeal must be remanded for further development.  

The Veteran passed away during the pendency of the two appeals currently before the Board-entitlement to an increased disability rating greater than 30 percent for service-connected PTSD, and entitlement to an effective date earlier than January 27, 2007 for the award of TDIU.  The appellant is the Veteran's spouse.  She has been properly substituted for the Veteran with respect to these two claims.  

As noted above, the appellant recently asserted that the Veteran's death was due to alcoholism that was caused or aggravated by his service-connected PTSD.  The Board has referred this DIC claim to the RO for initial adjudication above.  The Board believes that the current claims on appeal are inextricably intertwined with the appellant's DIC claim for the cause of the Veteran's death.  In other words, if the appellant's cause of death claim is granted, such may impact the effective date and increased rating claims currently on appeal before the Board.   See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues are inextricably intertwined if one claim could have significant impact on the other].  Action on these claims is therefore deferred.

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should furnish a VCAA notice letter to the appellant, with a copy to her attorney, outlining the evidentiary requirements for DIC benefits, as well as the requirements for secondary service connection as it pertains to alcohol dependency.

2.  The RO should then fully develop and adjudicate the appellant's DIC claim for the cause of the Veteran's death.  In the event the claim is denied, the appellant may initiate an appeal of that decision by filing a timely Notice of Disagreement.  Following the issuance of a Statement of the Case by the RO, the appellant may perfect an appeal by filing a timely VA Form 9 [Appeal to Board of Veterans' Appeals] with VA.  38 C.F.R. § 20.302 (2010).   

3.  Following the completion of the foregoing, and after undertaking any other development it deems necessary, the RO should readjudicate the appellant's increased rating and earlier effective date claims for the purposes of accrued benefits.  If the claims are denied, in whole or in part, the RO should provide the appellant and her attorney with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of 

Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).




